Exhibit 10.1

The Toro Company

Amended and Restated 2010 Equity and Incentive Plan

(Effective March 17, 2015)



--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment, Purpose and Duration

  1   

Article 2. Definitions

  1   

Article 3. Administration

  7   

Article 4. Shares Subject to This Plan and Maximum Awards

  9   

Article 5. Eligibility and Participation

  10   

Article 6. Stock Options

  11   

Article 7. Stock Appreciation Rights

  12   

Article 8. Restricted Stock and Restricted Stock Units

  13   

Article 9. Performance Units and Performance Shares

  15   

Article 10. Annual Performance Awards

  17   

Article 11. Nonemployee Director Awards

  18   

Article 12. Other Cash-Based Awards and Other Stock-Based Awards

  19   

Article 13. Termination of Service

  20   

Article 14. Transferability of Awards and Shares

  23   

Article 15. Performance Measures

  24   

Article 16. Dividend Equivalents

  27   

Article 17. Beneficiary Designation

  27   

Article 18. Rights of Participants

  28   

Article 19. Change of Control

  28   

Article 20. Amendment and Termination

  29   

Article 21. Withholding

  30   

Article 22. Successors

  31   

Article 23. General Provisions

  31   



--------------------------------------------------------------------------------

The Toro Company

Amended and Restated 2010 Equity and Incentive Plan

Article 1. Establishment, Purpose and Duration

1.1 Establishment. The Toro Company, a Delaware corporation (the “Company”), has
established an incentive compensation plan known as The Toro Company 2010 Equity
and Incentive Plan, as set forth in this document (as amended and restated, this
“Plan”). This Plan provides for the grant of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Annual Performance Awards,
Nonemployee Director Awards, Other Cash-Based Awards and Other Stock-Based
Awards, each as defined below in Article 2. The original version of this Plan
initially became effective upon its approval by the shareholders of the Company
on March 16, 2010 (the “Initial Effective Date”) and has been subsequently
amended by the Committee, as defined below in Article 2, on September 20,
2011, September 17, 2013 and September 16, 2014 pursuant to Section 20.1. This
amended and restated Plan has been approved by the Committee and shall become
effective upon approval by the shareholders of the Company (the “Effective
Date”) and shall remain in effect as provided in Section 1.3.

1.2 Purpose of This Plan. The purpose of this Plan is to provide a means whereby
Employees, Directors and Third-Party Service Providers, each as defined below in
Article 2, develop a sense of proprietorship and personal involvement in the
development and financial success of the Company, and to encourage them to
devote their best efforts to the business of the Company, thereby advancing the
interests of the Company and its shareholders. A further purpose of this Plan is
to provide a means through which the Company may attract able individuals to
become Employees or serve as Directors or Third-Party Service Providers and to
provide a means whereby those individuals for whom the responsibilities of the
successful administration and management of the Company are of importance can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company.

1.3 Duration of This Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards (as defined below in Article 2) may be granted but Awards
previously granted shall remain outstanding in accordance with their applicable
terms and conditions and this Plan’s terms and conditions.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

2.1 “Affiliate” shall mean a corporation or other entity (including a
partnership or a limited liability company) that is controlled by, controlling,
or under common control with, the Company, and is designated as an Affiliate for
purposes of this Plan by the Committee.

2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.

2.3 “Adverse Action” means any Participant, during or within one year after the
termination of employment or other service with the Company, an Affiliate or a
Subsidiary, (a) being employed or retained by or rendering services to any
organization that, directly or indirectly, competes with or becomes competitive
with the Company or such Affiliate or Subsidiary, or rendering such services
that are prejudicial or in conflict with the interests of the Company, an
Affiliate or a Subsidiary, as reasonably determined by the Committee, or
(b) violating any confidentiality agreement or agreement governing the ownership
or assignment of intellectual property rights with the Company, as reasonably
determined by

 

1



--------------------------------------------------------------------------------

the Committee, or (c) engaging in any other misconduct or significant act
reasonably determined by the Committee to be injurious, detrimental or
prejudicial to any interest of the Company, an Affiliate or a Subsidiary.

2.4 “Annual Performance Award” has the meaning set forth in Section 10.1.

2.5 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Annual Performance Awards, Nonemployee Director Awards, Other Cash-Based Awards
or Other Stock-Based Awards, in each case subject to the terms of this Plan.

2.6 “Award Agreement” means either: (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet, or other non-paper Award
Agreements, and the use of electronic, Internet, or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.

2.7 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such terms in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.8 “Board” or “Board of Directors” means the Board of Directors of the Company.

2.9 “Business Combination” has the meaning set forth in Section 2.10(c).

2.10 “Change of Control” means any of the following events:

 

  (a) The acquisition by any Person of Beneficial Ownership of twenty percent
(20%) or more of either (i) the then-outstanding Shares of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2.10; or

 

  (b) Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
Director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

  (c)

Consummation of a reorganization, merger or consolidation of the Company or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition by the Company of assets or stock of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the

 

2



--------------------------------------------------------------------------------

  individuals and entities who were the Beneficial Owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then-outstanding
Shares and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

2.11 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

2.12 “Committee” means the Compensation and Human Resources Committee of the
Board or a subcommittee thereof, or any other committee comprised solely of
directors designated by the Board to administer this Plan who are
(a) “non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act, (b) “independent directors” (as defined in the rules of The New York Stock
Exchange) and (c) “outside directors” within the meaning of Code Section 162(m).
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under this Plan that
would otherwise be the responsibility of the Committee.

2.13 “Company” means The Toro Company, a Delaware corporation, and any successor
thereto as provided in Article 22 herein.

2.14 “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (a) ninety (90) days after the beginning of any Performance Period,
or (b) twenty-five percent (25%) of any Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.

2.15 “Director” means any individual who is a member of the Board of Directors
of the Company.

2.16 “Disability” means the disability of the Participant such as would entitle
the Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company, Affiliate or Subsidiary then covering the
Participant or, if no such plan exists or is applicable to the Participant, the
permanent and total disability of the Participant within the meaning of Code
Section 22(e)(3).

2.17 “Dividend Equivalents” has the meaning set forth in Section 3.2(i).

 

3



--------------------------------------------------------------------------------

2.18 “Effective Date” has the meaning set forth in Section 1.1.

2.19 “Employee” means any individual performing services for the Company, an
Affiliate, or a Subsidiary and designated as an employee of the Company, an
Affiliate, or a Subsidiary on the payroll records thereof. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company, Affiliate, or Subsidiary as an independent contractor, a
consultant, or any employee of an employment, consulting, or temporary agency or
any other entity other than the Company, Affiliate, or Subsidiary, without
regard to whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified as a common-law employee of the Company,
Affiliate, or Subsidiary during such period. An individual shall not cease to be
an Employee in the case of: (a) any leave of absence approved by the Company, or
(b) transfers between locations of the Company or between the Company, any
Affiliates, or any Subsidiaries. For purposes of Incentive Stock Options, no
such leave may exceed ninety (90) days, unless reemployment upon expiration of
such leave is guaranteed by statute or contract. If reemployment upon expiration
of a leave of absence approved by the Company, an Affiliate or a Subsidiary, as
applicable, is not so guaranteed, then three (3) months following the
ninety-first (91st) day of such leave, any Incentive Stock Option held by a
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonqualified Stock Option. Neither service as a
Director nor payment of a Director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

2.20 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.21 “Extraordinary Items” means (a) extraordinary, unusual or nonrecurring
items of gain or loss; (b) gains or losses on the disposition of a business;
(c) changes in tax or accounting regulations or laws; or (d) the effect of a
merger or acquisition, all of which must be identified in the audited financial
statements, including footnotes, or Management Discussion and Analysis section
of the Company’s Annual Report on Form 10-K.

2.22 “Fair Market Value” or “FMV” means, with respect to a Share, as of any
date: (a) the closing sale price of a Share at the end of the regular trading
session, as reported by The New York Stock Exchange, The NASDAQ Stock Market,
The American Stock Exchange or any national exchange on which the Shares are
then listed or quoted (or, if no Shares were traded on such date, as of the next
preceding date on which there was such a trade); or (b) if the Shares are not so
listed, admitted to unlisted trading privileges, or reported on any national
exchange, the closing sale price as of such date at the end of the regular
trading session, as reported by OTC Bulletin Board or the Pink Sheets LLC, or
other comparable service (or, if no Shares were traded or quoted on such date,
as of the next preceding date on which there was such a trade or quote); or
(c) if Shares are not so listed or reported, such price as the Committee
determines in good faith, and consistent with the definition of “fair market
value” under Code Section 409A.

2.23 “Full-Value Award” means an Award other than in the form of an ISO, NQSO or
SAR, and which is settled by the issuance of Shares.

2.24 “Grant Date” means the date an Award is granted to a Participant pursuant
to this Plan.

2.25 “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.

2.26 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted pursuant to Article 6 to an Employee and that is designated as an
Incentive Stock Option that is intended to meet the requirements of Code
Section 422 or any successor provision.

2.27 “Incumbent Board” has the meaning set forth in Section 2.10(b).

 

4



--------------------------------------------------------------------------------

2.28 “Initial Effective Date” has the meaning set forth in Section 1.1.

2.29 “Insider” shall mean an individual who is, on the relevant date, an officer
or Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.

2.30 “Maximum Payout” has the meaning set forth in Section 10.3.

2.31 “Nonemployee Director” means a Director who is not an Employee.

2.32 “Nonemployee Director Award” means any NQSO, SAR or Full-Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions and
limitations as the Board or Committee may establish in accordance with this
Plan, including any Nonemployee Director Option or Nonemployee Director Shares
granted pursuant to Article 11.

2.33 “Nonemployee Director Option” has the meaning set forth in Section 11.2(a).

2.34 “Nonemployee Director Shares” has the meaning set forth in Section 11.1.

2.35 “Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements, including an NQSO granted pursuant to Article 6 and a
Nonemployee Director Option granted pursuant to Article 11.

2.36 “Officer Delegated Awards” has the meaning set forth in Section 3.3.

2.37 “Outstanding Company Common Stock” has the meaning set forth in Section
2.10(a).

2.38 “Option” means (a) an Incentive Stock Option or a Nonqualified Stock
Option, granted pursuant to Article 6 or (b) a Nonemployee Director Option,
granted pursuant to Article 11.

2.39 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.40 “Other Cash-Based Award” means an Award, denominated and paid in cash, not
otherwise described by the terms of this Plan, granted pursuant to Article 12.

2.41 “Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 12.

2.42 “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

2.43 “Participation Factor” has the meaning set forth in Section 10.2.

2.44 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

5



--------------------------------------------------------------------------------

2.45 “Performance Goals” mean with respect to any applicable Award, one or more
targets, goals or levels of attainment required to be achieved in terms of the
specified Performance Measures during the specified Performance Period, as set
forth in the related Award Agreement.

2.46 “Performance Measures” mean: (a) with respect to any Award intended to
qualify as Performance-Based Compensation, any one or more of the measures
described in Article 15 on which the Performance Goals are based and which are
approved by the Company’s shareholders pursuant to this Plan in order to qualify
Awards as Performance-Based Compensation; and (b) with respect to any other
Award, such performance measures as determined by the Committee in its sole
discretion and set forth in the applicable Award Agreement for purposes of
determining the applicable Performance Goal.

2.47 “Performance Measure Element” has the meaning set forth in Section 15.1.

2.48 “Performance Period” means the period of time, as determined by the
Committee, during which the Performance Goals must be met in order to determine
the degree of payout or vesting with respect to an Award.

2.49 “Performance Share” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in Shares, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
Performance Goals have been achieved.

2.50 “Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
Performance Goals have been achieved.

2.51 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of Performance Goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

2.52 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.53 “Plan” means The Toro Company 2010 Equity and Incentive Plan, as amended
and restated from time to time in accordance with Article 20.

2.54 “Plan Year” means the Company’s fiscal year which begins November 1 and
ends October 31.

2.55 “Prior Plans” mean The Toro Company 2000 Stock Option Plan, The Toro
Company Performance Share Plan, The Toro Company 2000 Directors Stock Plan and
The Toro Company Annual Management Incentive Plan II.

2.56 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.

2.57 “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, except no Shares are actually awarded to the Participant on the Grant
Date.

2.58 “Retirement” shall have the meaning established by the Committee from time
to time or, if no such meaning is established, shall mean termination of
employment with the Company or any Affiliate or Subsidiary at or after age 55
and with a number of years of service that, when added together with the
Participant’s age, equals at least 65.

2.59 “Scale Back” has the meaning set forth in Section 9.6.

 

6



--------------------------------------------------------------------------------

2.60 “Share” means a share of common stock of the Company, par value $1.00 per
share.

2.61 “Share Payment” has the meaning set forth in Section 21.2.

2.62 “Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

2.63 “Stock-Based Award” means any equity-based or equity-related Award made
pursuant to the Plan, including Options, SARs, Restricted Stock, Restricted
Stock Units, Performance Shares, Nonemployee Directors Awards and Other
Stock-Based Awards.

2.64 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

2.65 “Supplemental Division Performance Goals” has the meaning set forth in
Section 10.4.

2.66 “Target Payout” has the meaning set forth in Section 10.2.

2.67 “Tax Laws” has the meaning set forth in Section 23.18.

2.68 “Third-Party Service Provider” means any consultant, agent, advisor or
independent contractor who renders services to the Company, a Subsidiary or an
Affiliate that: (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction, and (b) do not directly
or indirectly promote or maintain a market for the Company’s securities.

Article 3. Administration

3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents and other individuals,
any of whom may be an Employee, and the Committee, the Company and its officers
and Directors shall be entitled to rely upon the advice, opinions or valuations
of any such individuals. All actions taken, and all interpretations and
determinations made, by the Committee shall be final and binding upon the
Participants, the Company, any Affiliate or any Subsidiary and all other
interested individuals.

3.2 Authority of the Committee. Subject to any express limitations set forth in
this Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of this Plan including the following:

 

  (a) To determine from time to time which of the persons eligible under this
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive Shares pursuant to an Award, and the number
of Shares subject to an Award;

 

  (b) To construe and interpret this Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission or
inconsistency in this Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make this Plan fully effective;

 

  (c) To approve forms of Award Agreements for use under this Plan;

 

  (d) To determine Fair Market Value of a Share in accordance with Section 2.22
of this Plan;

 

7



--------------------------------------------------------------------------------

  (e) To amend this Plan or any Award Agreement as provided in this Plan;

 

  (f) To adopt subplans or special provisions applicable to stock awards
regulated by the laws of a jurisdiction other than, and outside of, the United
States. Such subplans or special provisions may take precedence over other
provisions of this Plan, but unless otherwise superseded by the terms of such
subplans or special provisions, the provisions of this Plan shall govern;

 

  (g) To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;

 

  (h) To determine whether Awards will be settled in Shares, cash or in any
combination thereof;

 

  (i) Subject to Article 16 and any other provision of this Plan, to determine
whether Awards will be adjusted for dividend equivalents, with “Dividend
Equivalents” meaning a credit, made at the discretion of the Committee, to the
account of a Participant in an amount equal to the cash dividends paid on one
Share for each Share represented by an Award held by such Participant, which
Dividend Equivalents may be subject to the same conditions and restrictions as
the Awards to which they attach and may be settled in the form of cash, Shares,
or in any combination of both or;

 

  (j) To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares, including:
(i) restrictions under an insider trading policy, and (ii) restrictions as to
the use of a specified brokerage firm for such resales or other transfers.

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more officers of the Company or any Subsidiary or Affiliate or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan. The Committee may, by resolution, authorize one or more Directors of
the Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards pursuant to this
Plan; and (b) determine the size of any such Awards; provided, however, that
(x) the Committee shall not delegate such responsibilities to any such
Director(s) for any Awards granted to an Employee who is considered an Insider
or a Covered Employee; (y) the resolution providing such authorization shall set
forth the type of Awards and total number of each type of Awards such
Director(s) may grant; and (z) the Director(s) shall comply with any provisions
of the Company’s bylaws applicable to committees of the Board. The Committee
also may, by resolution, authorize one or more officers of the Company to do one
or both of the following on the same basis as can the Committee: (A) designate
Employees to be recipients of (i) Options pursuant to Article 6, (ii) SARs
pursuant to Article 7, or (iii) any Award granted pursuant to this Plan
denominated and paid in cash (collectively, “Officer Delegated Awards”); and
(B) determine the size of any such Officer Delegated Awards; provided, however,
that (x) the Committee shall not delegate such responsibilities to any such
officer(s) for any Officer Delegated Awards granted to an Employee who is
considered an Insider or a Covered Employee; and (y) the resolution providing
such authorization shall set forth the type of Awards and total number of each
type of Awards such officer(s) may grant.

 

8



--------------------------------------------------------------------------------

Article 4. Shares Subject to This Plan and Maximum Awards

4.1 Number of Shares Authorized and Available for Awards. Subject to adjustment
as provided in Section 4.4 of this Plan, the number of Shares authorized and
available for Awards under this Plan shall be determined in accordance with the
following provisions:

 

  (a) The maximum number of Shares available for issuance under this Plan shall
be 5,800,000 shares, plus the number of Shares subject to Awards outstanding
under the Prior Plans as of the Initial Effective Date but only to the extent
that such outstanding Awards are forfeited, expire or otherwise terminate
without the issuance of such Shares.

 

  (b) No more than 1,950,000 of the Shares authorized for issuance under this
Plan may be issued pursuant to Full-Value Awards.

 

  (c) The maximum number of Shares that may be issued pursuant to ISOs under
this Plan shall be 5,800,000.

4.2 Share Usage. Shares covered by an Award shall be counted as used only to the
extent they are actually issued; provided, however, the full number of Shares
subject to an SAR granted that are settled by the issuance of Shares shall be
counted against the Shares authorized for issuance under this Plan, regardless
of the number of Shares actually issued upon settlement of such SAR.
Furthermore, any Shares tendered or withheld to satisfy tax withholding
obligations on Awards issued under this Plan, any Shares tendered or withheld to
pay the Option Price or exercise price of Awards under this Plan and any Shares
not issued or delivered as a result of the “net exercise” of an outstanding
Option pursuant to Section 6.6 shall be counted against the Shares authorized
for issuance under this Plan. Any Shares repurchased by the Company on the open
market using the proceeds from the exercise of an Award shall not increase the
number of Shares available for future grant of Awards. Any Shares related to
Awards under this Plan or under Prior Plans that terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of the Shares or are
settled in cash in lieu of Shares, or are exchanged with the Committee’s
permission, prior to the issuance of Shares, shall be available again for grant
under this Plan. The Shares available for issuance under this Plan may be
authorized and unissued Shares or treasury Shares.

4.3 Annual Award Limits. The following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”), as adjusted pursuant to Sections 4.4 and
20.2, shall apply to grants of Awards, unless in the case of the Annual Award
Limits in (a) through (g) below, the Committee specifically determines at the
time of grant that the Award to any Employee is not intended to qualify as
Performance-Based Compensation under this Plan:

 

  (a) Options and SARs: The maximum aggregate number of Shares subject to
Options and SARs granted to any one Participant in any one Plan Year shall be
250,000.

 

  (b) Restricted Stock and Restricted Stock Units: The maximum aggregate number
of Shares subject to Restricted Stock and Restricted Stock Units granted to any
one Participant in any one Plan Year shall be 250,000.

 

  (c) Performance Units: The maximum aggregate amount awarded or credited with
respect to Performance Units to any one Participant in any one Plan Year may not
exceed $10,000,000, determined as of the date of payout.

 

  (d) Performance Shares: The maximum aggregate number of Performance Shares
that a Participant may receive in any one Plan Year shall be 250,000 Shares,
determined as of the date of payout.

 

  (e) Annual Performance Awards: The maximum aggregate amount awarded or
credited with respect to Annual Performance Awards to any one Participant in any
one Plan Year may not exceed $5,000,000, determined as of the date of payout.

 

  (f) Other Cash-Based Awards: The maximum aggregate amount awarded or credited
with respect to Other Cash-Based Awards to any one Participant in any one Plan
Year may not exceed $5,000,000, determined as of the date of payout.

 

9



--------------------------------------------------------------------------------

  (g) Other Stock-Based Awards: The maximum aggregate amount awarded or credited
with respect to Other Stock-Based Awards to any one Participant in any one Plan
Year may not exceed 250,000 Shares, determined as of the date of payout.

 

  (h) Nonemployee Director Awards: The maximum aggregate number of Shares
subject to Nonemployee Director Awards to any one Nonemployee Director in any
one Plan Year may not exceed 20,000 Shares; provided, that such limit shall not
apply to any election of a Nonemployee Director to receive Shares in lieu of all
or a portion of any annual Board, chair and other retainers and any meeting fees
otherwise payable in cash.

4.4 Adjustments in Authorized Shares. Adjustment in authorized Shares available
for issuance under this Plan or under an outstanding Award and adjustments in
Annual Award Limits shall be subject to the following provisions:

 

  (a) Except to the extent that Section 19.1 applies, in the event of any
corporate event or transaction (including a change in the Shares of the Company
or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in-kind or other like change in capital structure
or distribution (other than normal cash dividends) to shareholders of the
Company or any similar corporate event or transaction, the Committee, in order
to prevent dilution or enlargement of Participants’ rights under this Plan, will
substitute or adjust, as applicable, the number and kind of Shares that may be
issued under this Plan or under particular forms of Awards, the number and kind
of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Annual Award Limits and other value
determinations applicable to outstanding Awards, provided that the Committee, in
its sole discretion, shall determine the methodology or manner of making such
substitution or adjustment.

 

  (b) The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under this Plan to reflect such changes
or distributions and to modify any other terms of outstanding Awards, including
modifications of Performance Goals and changes in the length of Performance
Periods.

 

  (c) The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.

 

  (d) Subject to the provisions of Article 20 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock or reorganization upon such terms and
conditions as it may deem appropriate, subject to compliance with the rules
under Code Sections 409A, 422 and 424, as and where applicable.

Article 5. Eligibility and Participation

5.1 Eligibility. Individuals eligible to participate in this Plan include all
Employees, Directors and Third-Party Service Providers.

5.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all eligible individuals, those individuals
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of any and all terms permissible by law and the amount of each Award.

 

10



--------------------------------------------------------------------------------

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and provisions of this Plan
(including Section 20.6), Options may be granted to Participants pursuant to
this Article 6 in such number, and upon such terms, and at any time and from
time to time as shall be determined by the Committee, in its sole discretion.
Options may be granted to a Participant for services provided to an Affiliate
only if, with respect to such Participant, the underlying Shares constitute
“service recipient stock” within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(iii). ISOs may be granted solely to eligible Employees of
the Company or certain Subsidiaries (as permitted under Code Sections 422 and
424). To the extent that any ISO (or portion thereof) granted under this Plan
ceases for any reason to qualify as an “incentive stock option” for purposes of
Code Section 422, such ISO (or portion thereof) will continue to be outstanding
for purposes of this Plan but will thereafter be deemed to be an NQSO.

6.2 Award Agreement. Each Option granted pursuant to this Article 6 shall be
evidenced by an Award Agreement that shall specify the Option Price, the maximum
duration of the Option, the number of Shares to which the Option pertains, the
conditions upon which an Option shall become vested and exercisable, and such
other provisions as the Committee shall determine which are not inconsistent
with the terms of this Plan. The Award Agreement also shall specify whether the
Option is intended to be an ISO or an NQSO.

6.3 Option Price. The Option Price for each grant of an Option pursuant to this
Article 6 shall be determined by the Committee in its sole discretion and shall
be specified in the Award Agreement; provided, however, the Option Price must be
at least equal to one hundred percent (100%) of the FMV of a Share as of the
Option’s Grant Date.

6.4 Term of Options. Each Option granted to a Participant pursuant to this
Article 6 shall expire at such time as the Committee shall determine at the time
of grant; provided, however, no Option shall be exercisable later than the tenth
(10th) anniversary of its Grant Date, subject to any extension permitted by the
Committee in accordance with Section 23.8 for Nonqualified Stock Options granted
to Participants outside the United States.

6.5 Exercise of Options. Options granted pursuant to this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve (subject, in each case, to
Section 20.6), which terms and restrictions need not be the same for each grant
or for each Participant. The Award Agreement for any Option granted pursuant to
this Article 6 that becomes exercisable solely based on the continued service of
the Participant shall provide that such Option shall become exercisable no more
rapidly than ratably over a three-year period after the Grant Date of the
Option, except (a) in connection with the death, Disability or Retirement of the
Participant or a Change of Control; or (b) for any Option granted to a
Participant who within six months of the Grant Date is first appointed or
elected as an officer, hired as an Employee, elected as a Director or retained
as a Third-Party Service Provider. Notwithstanding the foregoing, if the
exercise of an Option that is exercisable in accordance with its terms is
prevented by the provisions of Sections 23.4, 23.5, 23.6 or 23.7 below, the
Option will remain exercisable until thirty (30) days after the date such
exercise first would no longer be prevented by such provisions, but in any event
no later than the expiration date of such Option.

6.6 Payment. Options granted under this Plan shall be exercised by the delivery
of a notice of exercise to the Company or an agent designated by the Company in
a form specified or accepted by the Committee or by complying with any
alternative procedures which may be authorized by the Committee, setting forth
the number of Shares with respect to which the Option is to be exercised, and
accompanied by full payment of the aggregate Option Price for the Shares. A
condition of the issuance of the Shares as to which an Option shall be exercised
shall be the payment of the Option Price. The Option Price of any exercised
Option shall be payable to the Company in accordance with one of the following
methods:

 

  (a) In cash or its equivalent as determined by the Committee in its sole
discretion;

 

11



--------------------------------------------------------------------------------

  (b) By tendering (either by actual delivery or attestation) previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Option Price;

 

  (c) By a cashless (broker-assisted) exercise;

 

  (d) By a “net exercise” of the Option (as further described below);

 

  (e) By any combination of (a), (b), (c) and (d); or

 

  (f) Any other method approved or accepted by the Committee in its sole
discretion.

In the case of a “net exercise” of an Option, the Company will not require a
payment of the Option Price of the Option from the Participant but will reduce
the number of Shares issued upon the exercise by the largest number of whole
Shares that has a Fair Market Value on the exercise date that does not exceed
the aggregate Option Price for the Shares exercised under this method. Shares
will no longer be outstanding under an Option (and will therefore not thereafter
be exercisable) following the exercise of such Option to the extent of
(i) Shares used to pay the Option Price of an Option under the “net exercise,”
(ii) Shares actually delivered to the Participant as a result of such exercise,
and (iii) any Shares withheld for purposes of tax withholding pursuant to
Article 21 of this Plan.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to or
for the benefit of the Participant that number of Shares purchased under the
Option(s) by means of one or more of the following, each in the Company’s sole
discretion: (i) by delivering to the Participant evidence of book entry Shares
credited to the account of the Participant; (ii) by depositing such Shares for
the benefit of the Participant with any broker with which the Participant has an
account relationship or the Company has engaged to provide such services for the
Plan; or (iii) by delivering such Shares to the Participant in certificate form.
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.

Article 7. Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of this Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. Subject to the terms and conditions of this Plan (including
Section 20.6), the Committee shall have complete discretion in determining the
number of SARs granted to each Participant and, consistent with the provisions
of this Plan, in determining the terms and conditions pertaining to such SARs.
SARs may be granted to a Participant for services provided to an Affiliate only
if, with respect to such Participant, the underlying Shares constitute “service
recipient stock” within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(iii).

7.2 Award Agreement. Each SAR granted pursuant to this Article 7 shall be
evidenced by an Award Agreement that shall specify the Grant Price, the term of
the SAR, and such other provisions as the Committee shall determine.

7.3 Grant Price. The Grant Price for each grant of an SAR shall be determined by
the Committee and shall be specified in the Award Agreement; provided, however,
the Grant Price must be at least equal to one hundred percent (100%) of the FMV
of a Share as of the Grant Date.

7.4 Term of SAR. The term of an SAR granted under this Plan shall be determined
by the Committee, in its sole discretion, and except as determined otherwise by
the Committee and specified in the Award Agreement, no SAR shall be exercisable
later than the tenth (10th) anniversary of its Grant Date, subject to any
extension permitted by the Committee in accordance with Section 23.8 for SARs
granted to Participants outside the United States.

 

12



--------------------------------------------------------------------------------

7.5 Exercise of SARs. SARs may be exercised by giving notice in the same manner
as that used for Options, as set forth in Section 6.6 of this Plan, subject to
any terms and conditions the Committee, in its sole discretion, imposes
(subject, in each case, to Section 20.6). The Award Agreement for any SAR that
becomes exercisable solely based on the continued service of the Participant
shall provide that such SAR shall become exercisable no more rapidly than
ratably over a three-year period after the Grant Date of the SAR, except (a) in
connection with the death, Disability or Retirement of the Participant or a
Change of Control; or (b) for any SAR granted to a Participant who within six
months of the Grant Date is first appointed or elected as an officer, hired as
an Employee, elected as a Director or retained as a Third-Party Service
Provider. Notwithstanding the foregoing, if the exercise of an SAR that is
exercisable in accordance with its terms is prevented by the provisions of
Sections 23.4, 23.5, 23.6 or 23.7 below, the SAR will remain exercisable until
thirty (30) days after the date such exercise first would no longer be prevented
by such provisions, but in any event no later than the expiration date of such
SAR.

7.6 Settlement of SARs. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by

 

  (b) The number of Shares with respect to which the SAR is exercised.

7.7 Form of Payment. Payment, if any, with respect to an SAR settled in
accordance with Section 7.6 of this Plan shall be made in accordance with the
terms of the applicable Award Agreement, in cash, Shares or a combination
thereof, as the Committee determines.

7.8 Other Restrictions. The Committee shall impose such other conditions or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include
a requirement that the Participant hold the Shares received upon exercise of an
SAR for a specified period of time.

Article 8. Restricted Stock and Restricted Stock Units

8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock or Restricted Stock Units to Participants
in such amounts as the Committee shall determine. Restricted Stock Units shall
be similar to Restricted Stock except that no Shares are actually awarded to the
Participant on the Grant Date.

8.2 Award Agreement. Each Restricted Stock or Restricted Stock Unit grant shall
be evidenced by an Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine (subject, in each case, to Section 20.6).

8.3 Conditions and Restrictions. The Committee shall impose such conditions or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock
or each Restricted Stock Unit, restrictions based upon the achievement of
specific Performance Goals, time-based restrictions on vesting following the
attainment of the Performance Goals, time-based restrictions, restrictions under
applicable laws or under the requirements of any stock exchange or market upon
which such Shares are listed or traded or holding requirements or sale
restrictions placed on the Shares by the Company upon vesting of such Restricted
Stock or Restricted Stock Units. If an Award of Restricted Stock or Restricted
Stock Units vests solely based on the continued service of the Participant, the
Award Agreement shall provide that such Award shall vest no more rapidly than
ratably over a three-year period after the Grant Date of the Award, except
(a) in

 

13



--------------------------------------------------------------------------------

connection with the death, Disability or Retirement of the Participant or a
Change of Control; or (b) for any such Award granted to a Participant who within
six months of the Grant Date is first appointed or elected as an officer, hired
as an Employee, elected as a Director or retained as a Third-Party Service
Provider.

8.4 Restricted Stock Transfer Restrictions; Lapse of Restrictions on Restricted
Stock and Restricted Stock Units.

 

  (a) Unless otherwise determined by the Committee, until such time as all
conditions or restrictions applicable to Shares of Restricted Stock have been
satisfied or lapse, (i) all certificates representing Shares of Restricted
Stock, together with duly endorsed stock powers in blank, will be held in
custody by the Company or its transfer agent, (ii) any uncertificated Shares of
Restricted Stock will be held at the Company’s transfer agent in book entry form
in the name of the Participant or (iii) such Shares of Restricted Stock will be
held for the benefit of the Participant in nominee name by the broker engaged by
the Company to provide such services for the Plan, in each case with appropriate
restrictions relating to the transfer of such Shares of Restricted Stock. Except
as otherwise provided in this Article 8 and subject to Section 14.2, Shares of
Restricted Stock covered by each Restricted Stock Award shall become freely
transferable by the Participant after all conditions and restrictions applicable
to such Shares have been satisfied or lapse (including satisfaction of any
applicable tax withholding obligations).

 

  (b) Restricted Stock Units shall be paid in cash, Shares or a combination of
cash and Shares as the Committee, in its sole discretion, shall determine, and
as provided in the Award Agreement, except that if a Participant has properly
elected to defer income that may be attributable to a Restricted Stock Unit
under a Company deferred compensation plan, common stock units will be credited
to the Participant’s account under such plan and paid out in accordance with the
terms of such plan. Any Shares issued under such deferred compensation plan that
relate to the deferral of Restricted Stock Units granted under this Plan
(including without limitation any Dividend Equivalents paid in Shares) will be
deemed to be issued under this Plan. Upon the satisfactions, lapse or waiver of
all conditions or restrictions applicable to Restricted Stock Units evidencing
the right to receive Shares, such Shares shall be issued and delivered to the
Participant holder of the Restricted Stock Units or the broker engaged by the
Company to provide services for the Plan for the benefit of the Participant
holder of the Restricted Stock Units.

8.5 Certificate Legend. In addition to any legends placed on certificates or
restrictions on uncertificated shares issued in book entry form pursuant to
Section 8.3, each certificate representing Shares of Restricted Stock granted
pursuant to this Plan may bear a legend such as the following (and any
uncertificated Shares of Restricted Stock issued in book entry form in the name
of the Participant or held for the benefit of the Participant in nominee name by
the broker engaged by the Company to provide such services for the Plan will be
subject to restrictions set forth in the following legend) or as otherwise
determined by the Committee in its sole discretion:

“The sale or transfer of shares of stock represented by this certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer as set forth in The Toro Company 2010 Equity and
Incentive Plan, as may be amended from time to time (the “Plan”), and in the
associated award agreement. A copy of the Plan and such award agreement may be
obtained from The Toro Company.”

8.6 Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder shall be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

 

14



--------------------------------------------------------------------------------

8.7 Dividend Rights.

 

  (a) Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder shall have the same dividend rights as the Company’s other
shareholders; provided, however, that any dividends as to Shares of Restricted
Stock that are subject to vesting requirements will be subject to forfeiture and
termination to the same extent as the Shares of Restricted Stock to which such
dividends relate and the Award Agreement may require that any cash dividends be
reinvested in additional Shares of Restricted Stock subject to the same
conditions and restrictions as the Shares of Restricted Stock with respect to
which the dividends were paid. In no event shall dividends with respect to
Shares of Restricted Stock that are subject to performance-based vesting be paid
or distributed until the performance-based vesting provisions of such Restricted
Stock lapse.

 

  (b) Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, prior to settlement or forfeiture, any Restricted
Stock Units awarded under the Plan may, at the Committee’s discretion, carry
with it a right to Dividend Equivalents. Such right entitles the Participant to
be credited with any amount equal to all cash dividends paid on one Share while
the Restricted Stock Unit is outstanding. Dividend Equivalents may be converted
into additional Restricted Stock Units and may (and will, to the extent required
below) be made subject to the same conditions and restrictions as the Restricted
Stock Units to which they attach. Settlement of Dividend Equivalents may be made
in the form of cash, in the form of Shares, or in a combination of both.
Dividend Equivalents as to Restricted Stock Units will be subject to forfeiture
and termination to the same extent as the corresponding Restricted Stock Units
as to which the Dividend Equivalents relate. In no event shall Participants
holding performance-based Restricted Stock Units receive any Dividend
Equivalents on such Restricted Stock Units until the performance-based vesting
provisions of such Restricted Stock Units lapse.

8.8 Section 83(b) Election for Restricted Stock Award. If a Participant makes an
election pursuant to Code Section 83(b) with respect to an Award of Restricted
Stock, the Participant must file, within thirty (30) days following the Grant
Date, a copy of such election with the Company and with the Internal Revenue
Service, in accordance with the regulations under Code Section 83. The Committee
may provide in the Award Agreement that the Award of Restricted Stock is
conditioned upon the Participant’s making or refraining from making an election
with respect to the Award under Code Section 83(b).

Article 9. Performance Units and Performance Shares

9.1 Grant of Performance Units and Performance Shares. Subject to the terms and
provisions of this Plan (including Section 20.6), the Committee, at any time and
from time to time, may grant Performance Units or Performance Shares to
Participants in such amounts and upon such terms as the Committee shall
determine.

9.2 Award Agreement. The terms and conditions of any grant of any Performance
Units or Performance Shares shall be set forth in an Award Agreement.

9.3 Value of Performance Units and Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the Grant Date. The Committee shall set Performance
Goals in its discretion which, depending on the extent to which they are met,
will determine the value or number of Performance Units or Performance Shares
that will be paid out to the Participant. The Performance Period set forth in
any Award Agreement for any Performance Shares shall be at least one year,
except in connection with the death or Disability of the Participant or a Change
of Control.

 

15



--------------------------------------------------------------------------------

9.4 Earning of Performance Units and Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units or Performance Shares shall be entitled to receive payout on
the value and number of Performance Units or Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding Performance Goals have been achieved.

9.5 Reassignment. If prior to the end of a Performance Period, but after the
conclusion of one year of the Performance Period, a Participant holding
Performance Units or Performance Shares is reassigned to a position with the
Company or any Affiliate or Subsidiary, and that position is not eligible to
participate in such an Award, but the Participant does not terminate employment
or service with the Company or any Affiliate or Subsidiary, as the case may be,
the Committee may, in its sole discretion: (a) cause Shares to be delivered or
payment made with respect to the Participant’s Award in accordance with
Section 9.7, but only if otherwise earned for the entire Performance Period or
(b) cause Shares to be delivered or payment made with respect to the
Participant’s Award in accordance with Section 9.7, but only if otherwise earned
for the entire Performance Period and only with respect to the portion of the
applicable Performance Period completed at the date of such reassignment, with
proration based on the number of months or years such Participant served in the
prior position during the Performance Period.

9.6 Committee Discretion to Scale Back Awards. At any time during a Performance
Period of more than one fiscal year, the Committee may, in its discretion,
cancel a portion of an Award of Performance Shares or Performance Units prior to
the conclusion of the Performance Period (a “Scale Back”), provided that:

 

  (a) the Award has not yet vested;

 

  (b) based on financial information contained in the financial statements or
similar internal reports of the Company or any Affiliate or Subsidiary, as the
case may be, the Committee determines that the Performance Goals for the
Performance Period cannot be achieved at the maximum levels established at the
time of grant;

 

  (c) Awards shall be Scaled Back in proportion to the estimated short fall in
achievement of Performance Goals from maximum levels;

 

  (d) all Awards for the same Performance Period are Scaled Back by the same
percentage;

 

  (e) once an Award is Scaled Back, it may not again be increased to add or
recover Performance Shares or Performance Units that were canceled; and

 

  (f) Performance Shares or Performance Units canceled in a Scale Back shall
again be available to the Committee for grant of new Awards of Performance
Shares or Performance Units for any future Performance Period. This provision
shall not be used in any manner that could have the effect of repricing a
previous Award of Performance Shares or Performance Units.

9.7 Form and Timing of Payment of Performance Units or Performance Shares.
Payment of earned Performance Units or Performance Shares shall be as determined
by the Committee and as evidenced in the Award Agreement. Subject to the terms
of this Plan, the Committee, in its sole discretion, may pay earned Performance
Units or Performance Shares in the form of cash or in Shares (or in a
combination thereof) equal to the value of the earned Performance Units or
Performance Shares at the close of the applicable Performance Period or as soon
as practicable after the end of the Performance Period, except that if a
Participant has properly elected to defer income that may be attributable to
Performance Shares or Performance Units under a Company deferred compensation
plan,

 

16



--------------------------------------------------------------------------------

common stock units will be credited to the Participant’s account under such
deferred compensation plan and paid in accordance with the terms of such plan.
Any Shares issued under such deferred compensation plan that relate to the
deferral of Performance Shares or Performance Units granted under this Plan
(including without limitation any Dividend Equivalents paid in Shares) will be
deemed to be issued under this Plan. Any Shares issued in payment of earned
Performance Units or Performance Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

9.8 Dividend Rights. Participants holding Performance Units or Performance
Shares granted hereunder shall not receive any cash dividends or Dividend
Equivalents based on the dividends declared on Shares that are subject to such
Performance Units or Performance Shares during the period between the date that
such Performance Units or Performance Shares are granted and the date such
Performance Units or Performance Shares are settled.

Article 10. Annual Performance Awards

10.1 Grant of Annual Performance Awards. Subject to the terms and conditions of
this Plan, the Committee, at any time and from time to time, may grant to
Participants Awards denominated in cash in such amounts and upon such terms as
the Committee may determine, based on the achievement of specified Performance
Goals for annual periods or other time periods as determined by the Committee
(“Annual Performance Awards”).

10.2 Target Payout. The target amount that may be paid with respect to an Annual
Performance Award (the “Target Payout”) shall be determined by the Committee
pursuant to Section 15.2 and shall be based on a percentage of a Participant’s
actual fiscal year annual base earnings at the time of grant (“Participation
Factor”), within the range established by the Committee for each Participant and
subject to adjustment as provided in the next sentence of this Section 10.2. The
Chief Executive Officer may approve modifications to the foregoing Participation
Factors for any Participant who is not a Covered Employee, if such modification
is based on level of responsibility. The Committee may establish curves,
matrices or other measurements for prorating the amount of payouts for
achievement of Performance Goals at less or greater than the Target Payout.

10.3 Maximum Payout. The Committee may also establish a maximum potential payout
amount (the “Maximum Payout”) with respect to an Annual Performance Award of up
to 200% of the Target Payout in the event Performance Goals are exceeded by an
amount established by the Committee at the time Performance Goals are
established. The Committee may establish curves, matrices or other measurements
for prorating the amount of payouts for achievement of Performance Goals at
greater than the Target Payout but less than the Maximum Payout.

10.4 Division Payout. At the time an Annual Performance Award is made, the
Committee may establish supplemental division-specific Performance Measures
(“Supplemental Division Performance Goals”) and may provide that achievement of
a Supplemental Division Performance Goal at or above an established target level
shall be required in order to earn a Target Payout or Maximum Payout. The
Committee shall also have the discretion to reduce by an amount up to 20% the
amount that would otherwise be paid under the division payout formula to a
division officer or general manager based on the Committee’s evaluation of the
quality of division performance.

10.5 Strategic Performance Measure Payout. At the time an Annual Performance
Award is made, the Committee may increase the Target Payout and the Maximum
Payout (as either may be prorated in accordance with Sections 10.2 and 10.3) by
up to 20% but to not more than 200% of the Target Payout, for selected
Participants (“Strategic Performance Participants”), to reflect individual
strategic performance measures (“SPM Performance Goals”) established at that
time by the Committee. The Committee shall have the discretion to reduce by an
amount up to 20% the amount that would otherwise be paid under the payout
formula to a Strategic Performance Participant based on the Committee’s
evaluation of the individual’s achievement of the SPM Performance Goal.

 

17



--------------------------------------------------------------------------------

10.6 Payment. Payment of any earned Annual Performance Awards will be made as
soon as possible after the Committee has determined the extent to which the
applicable Performance Goals have been achieved and not later than the last day
of the short term deferral period determined in accordance with Treas. Reg. Sec.
1.409A-1(b)(4), except to the extent that a Participant has properly elected to
defer income that may be attributable to an Annual Performance Award under a
Company deferred compensation plan or arrangement.

Article 11. Nonemployee Director Awards

11.1 Nonemployee Director Shares. On the first business day of each fiscal year,
the Company shall issue to each person who is then a Nonemployee Director Shares
in an amount equal to $50,000 (or such other amount as may be determined by the
Committee from time to time, which Committee shall consist solely of directors
who are “independent directors” (as defined in the rules of the New York Stock
Exchange)) divided by the three-month fair market value of one Share, rounded
down to the greatest number of whole Shares (“Nonemployee Director Shares”),
subject to adjustment as provided in Section 4.4(a). “Three-month fair market
value” for the purpose of this Section 11.1 shall be the average of the closing
sale prices of one Share at the end of the regular trading session for each of
the trading days in the three calendar months immediately prior to the date of
issue of the Nonemployee Director Shares, as reported by The New York Stock
Exchange.

11.2 Nonemployee Director Options.

 

  (a) Annual Grant. Subject to the terms and conditions of this Section 11.2, on
the first business day of each fiscal year, the Company shall grant to each
person who is then a Nonemployee Director, a Nonqualified Stock Option to
purchase Shares (a “Nonemployee Director Option”). Each Nonemployee Director
Option shall have a grant date fair value of $50,000 (or such other amount as
may be determined by the Committee from time to time, which Committee shall
consist solely of directors who are “independent directors” (as defined in the
rules of the New York Stock Exchange)), determined using a standard
Black-Scholes, binomial or monte carlo valuation formula, based on assumptions
consistent with those used to value option grants disclosed under Schedule 14A
under the Exchange Act or successor requirements, for the business day prior to
the Grant Date.

 

  (b) Option Price. The Option Price for each grant of a Nonemployee Director
Option shall be one hundred percent (100%) of the FMV of a Share as of the
Option’s Grant Date.

 

  (c) Vesting; Term. Except as provided in Articles 13 and 19, Nonemployee
Director Options shall vest and become exercisable in three equal installments
on each of the first, second and third anniversaries following the Grant Date,
and shall remain exercisable for a term of ten (10) years after the Grant Date.

 

  (d) Exercise and Payment of Exercise Price. Nonemployee Director Options may
be exercised by giving notice and paying the Option Price pursuant to
Section 6.6 of this Plan.

11.3 Share Proration. If, on any date on which Nonemployee Director Shares are
to be issued pursuant to Section 11.1 or Nonemployee Director Options are to be
granted pursuant to Section 11.2, the number of Shares is insufficient for the
issuance of the entire number of Nonemployee Director Shares to be issued or for
the grant of the entire number of Nonemployee Director Options, as calculated in
accordance with Section 11.1 or Section 11.2, respectively, then the number of
Nonemployee Director Shares to be issued and Nonemployee Director Options to be
granted to each Nonemployee Director entitled to receive Nonemployee Director
Shares or Nonemployee Director Options on such date shall be such Nonemployee
Director’s proportionate share of the available number of such Shares and
Options (rounded down to the greatest number of whole Shares), provided that if
a sufficient number of Shares is available to issue all of the Nonemployee
Director Shares, then the entire number of Nonemployee Director Shares shall be
issued first and the number of Shares to be subjected to Nonemployee Director
Options shall be prorated in accordance with this section.

 

18



--------------------------------------------------------------------------------

11.4 Shares in Lieu of Retainers and Other Director Fees. A Nonemployee Director
shall have the right to elect to receive Shares in lieu of any annual Board,
chair and other retainers and any meeting fees otherwise payable in cash. The
election to receive Shares shall be made prior to the date retainers and fees
are otherwise scheduled to be paid but not later than May 31 of the calendar
year for which the retainers and fees are to be paid or such earlier date as set
by the Committee. Retainers and fees that are earned after the date a
Nonemployee Director makes an election shall be reserved through the rest of the
calendar year and Shares shall be issued in December of that year. The number of
Shares to be issued shall be determined by dividing the dollar amount of
reserved retainers and fees by the Fair Market Value of one Share on the date
that the Shares are issued.

11.5 Award Agreement. The terms and conditions of any grant of any Award to a
Nonemployee Director shall be set forth in an Award Agreement.

11.6 Other Awards to Nonemployee Directors. The Committee (which shall consist
solely of directors who are “independent directors” (as defined in the rules of
the New York Stock Exchange)) may grant to Nonemployee Directors other types of
Awards pursuant to such terms and conditions as the Board or Committee may
prescribe and set forth in an applicable subplan or Award Agreement, subject to
the Nonemployee Director Awards limit in Section 4.3(h) and the other terms and
provisions of this Plan.

11.7 Deferral of Award Payment. The Committee (which shall consist solely of
directors who are “independent directors” (as defined in the rules of the New
York Stock Exchange)) may permit a Nonemployee Director the opportunity to defer
the grant or payment of an Award pursuant to such terms and conditions as the
Committee may prescribe and set forth in any applicable subplan or Award
Agreement. If a Nonemployee Director has properly elected to defer income that
may be attributable to any Awards granted to Nonemployee Directors under this
Plan or Shares received by Nonemployee Directors under Section 11.4 of this Plan
under a Company deferred compensation plan, common stock units will be credited
to the Nonemployee Director’s account under such deferred compensation plan and
paid out in accordance with the terms of such deferred compensation plan. Any
Shares issued under such deferred compensation plan that relate to the deferral
of Awards granted to Nonemployee Directors under this Plan or Shares received by
Nonemployee Directors under Section 11.4 of this Plan (including without
limitation accumulated Dividend Equivalents paid in Shares) will be deemed to be
issued under this Plan.

Article 12. Other Cash-Based Awards and Other Stock-Based Awards

12.1 Other Cash-Based Awards. Subject to the terms and provisions of this Plan,
the Committee, at any time and from time to time, may grant Other Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.

12.2 Other Stock-Based Awards. Subject to the terms and provisions of this Plan
(including Section 20.6), the Committee, at any time and from time to time, may
grant Other Stock-Based Awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions as the Committee shall determine.
Without limiting the generality of the foregoing, such Awards may (a) involve
the transfer of actual Shares to Participants, either at the time of grant or
thereafter, or payment in cash or otherwise of amounts based on the value of
Shares; (b) include Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States; and (c) be
in the form of deferred common stock units, including those accumulated as a
result of Dividend Equivalents paid in Shares on common stock units credited to
a Participant’s account under a Company deferred compensation plan and paid out
in accordance with the terms of such deferred compensation plan.

12.3 Value of Other Cash-Based Awards and Other Stock-Based Awards. Each Other
Cash-Based Award shall specify a payment amount or payment range as determined
by the Committee.

 

19



--------------------------------------------------------------------------------

Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
Performance Goals in its discretion for any Other Cash-Based Award or any Other
Stock-Based Award. If the Committee exercises its discretion to establish
Performance Goals for any such Awards, the number or value of Other Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the Performance Goals are met.

12.4 Payment of Other Cash-Based Awards and Other Stock-Based Awards. Payment,
if any, with respect to an Other Cash-Based Award or an Other Stock-Based Award
shall be made in accordance with the terms of the Award, in cash for any Other
Cash-Based Award and in cash or Shares for any Other Stock-Based Award, as the
Committee determines; except that if a Participant has properly elected to defer
income that may be attributable to an Other Cash-Based Award or an Other
Stock-Based Award under a Company deferred compensation plan, common stock units
will be credited to the Participant’s account under such plan and paid out in
accordance with the terms of such plan.

Article 13. Termination of Service

The following provisions shall apply upon termination of a Participant’s
employment or other service with the Company or any Affiliate or Subsidiary, as
the case may be, except to the extent that the Committee provides otherwise in
an Award Agreement evidencing an Award at the time of grant or determines
otherwise pursuant to Section 13.4 of this Plan (and such provisions and
determinations need not be uniform among all Awards granted pursuant to this
Plan) or the terms of another agreement between the Company and the Participant
or a plan or policy of the Company applicable to the Participant specifically
provides otherwise.

13.1 Effect of Termination Due to Death or Disability. Subject to Section 13.6
of this Plan, in the event a Participant’s employment or other service with the
Company or any Affiliate or Subsidiary, as the case may be, is terminated by
reason of death or Disability:

 

  (a) All outstanding Options (including Nonemployee Director Options) and SARs
held by the Participant as of the effective date of such termination shall
become immediately exercisable in full and will remain exercisable for a period
of one year after such termination (but in no event after the expiration date of
any such Option or SAR);

 

  (b) All outstanding Shares of Restricted Stock held by the Participant as of
the effective date of such termination that have not vested as of the date of
such termination shall be terminated and forfeited;

 

  (c) All outstanding but unpaid Restricted Stock Units, Performance Shares,
Performance Units, Other Cash-Based Awards and Other Stock-Based Awards held by
the Participant as of the effective date of such termination shall be terminated
and forfeited; provided, however, that with respect to any Performance Shares or
Performance Units, if a Participant’s employment or other service with the
Company or any Affiliate or Subsidiary, as the case may be, is terminated by
reason of death or Disability prior to the end of the Performance Period of such
Award, but after the conclusion of not less than one year of the Performance
Period, the Committee may, in its sole discretion, cause Shares to be delivered
or payment made (except to the extent that a Participant has properly elected to
defer income that may be attributable to Performance Shares or Performance Units
under a Company deferred compensation plan or arrangement) with respect to the
Participant’s Award, but only if otherwise earned for the entire Performance
Period and only with respect to the portion of the applicable Performance Period
completed at the date of such event, with proration based on the number of
months or years that the Participant was employed or performed services during
the Performance Period. The Committee shall consider the provisions of
Section 13.6 of this Plan and shall have the discretion to consider any other
fact or circumstance in making its decision as to whether to deliver such
Shares, including whether the Participant again becomes employed; and

 

20



--------------------------------------------------------------------------------

  (d) If the effective date of such termination is before the date payment is
made in settlement of an Annual Performance Award or would have been made had
there not been a deferral election in place, the Annual Performance Award will
be terminated and forfeited; provided, however, that the Committee may, in its
sole discretion, cause payment to be made with respect to such Annual
Performance Award and in accordance with Section 10.6 and the payment terms
thereof, but only if otherwise earned for the entire Performance Period and only
with respect to the portion of the Performance Period completed as of the date
of such death or Disability.

13.2 Effect of Termination Due to Retirement. Subject to Section 13.6 of this
Plan, in the event a Participant’s employment or other service with the Company
or any Affiliate or Subsidiary, as the case may be, is terminated by reason of
Retirement (except with respect to Nonemployee Directors):

 

  (a) All outstanding Options (other than Nonemployee Director Options) and SARs
held by the Participant as of the effective date of such Retirement shall remain
outstanding and exercisable and shall continue to vest and become exercisable in
accordance with their terms for a period of four years after the date of such
Retirement (but in no event shall be exercisable after the expiration date of
any such Option or SAR);

 

  (b) All outstanding Shares of Restricted Stock held by the Participant as of
the effective date of such Retirement that have not vested as of the date of
such Retirement shall be terminated and forfeited;

 

  (c) All outstanding but unpaid Restricted Stock Units, Performance Shares,
Performance Units, Other Cash-Based Awards and Other Stock-Based Awards held by
the Participant as of the effective date of such Retirement shall be terminated
and forfeited; provided, however, that with respect to any Performance Shares or
Performance Units, if a Participant’s employment or other service with the
Company or any Affiliate or Subsidiary, as the case may be, is terminated by
reason of Retirement prior to the end of the Performance Period of such Award,
but after the conclusion of not less than the one year of the Performance
Period, the Committee may, in its sole discretion, cause Shares to be delivered
or payment made (except to the extent that a Participant has properly elected to
defer income that may be attributable to Performance Shares or Performance Units
under a Company deferred compensation plan or arrangement) with respect to the
Participant’s Award, but only if otherwise earned for the entire Performance
Period and only with respect to the portion of the applicable Performance Period
completed at the date of such event, with proration based on the number of
months or years that the Participant was employed or performed services during
the Performance Period. The Committee shall consider the provisions of
Section 13.6 of this Plan and shall have the discretion to consider any other
fact or circumstance in making its decision as to whether to deliver such
Shares, including whether the Participant again becomes employed; and

 

  (d) If the effective date of such Retirement is before the date payment is
made in settlement of an Annual Performance Award or would have been made had
there not been a deferral election in place, the Annual Performance Award will
be terminated and forfeited; provided, however, that the Committee may, in its
sole discretion, cause payment to be made with respect to such Annual
Performance Award and in accordance with Section 10.6 and the payment terms
thereof, but only if otherwise earned for the entire Performance Period and only
with respect to the portion of the Performance Period completed as of the date
of such Retirement.

 

21



--------------------------------------------------------------------------------

13.3 Effect of Termination for Reasons Other than Death, Disability or
Retirement. Subject to Section 13.6 of this Plan, in the event a Participant’s
employment or other service with the Company or any Affiliate or Subsidiary, as
the case may be, is terminated for any reason other than death, Disability or
Retirement (except with respect to Nonemployee Directors):

 

  (a) All outstanding Options (other than Nonemployee Director Options) and SARs
held by the Participant as of the effective date of such termination shall, to
the extent exercisable as of the date of such termination, remain exercisable in
full for a period of three months after the date of such termination (but in no
event after the expiration date of any such Option or SAR), and Options and SARs
not exercisable as of the date of such termination shall be forfeited and
terminate;

 

  (b) All outstanding Shares of Restricted Stock held by the Participant as of
the effective date of such termination that have not vested as of the date of
such termination shall be terminated and forfeited;

 

  (c) All outstanding but unpaid Restricted Stock Units, Performance Shares,
Performance Units, Other Cash-Based Awards and Other Stock-Based Awards held by
the Participant as of the effective date of such termination shall be terminated
and forfeited;

 

  (d) If the effective date of such termination is before the date payment is
made in settlement of an Annual Performance Award or would have been made had
there not been a deferral election in place, then any such Annual Performance
Award held by a Participant shall be terminated and forfeited; and

 

  (e) If a Nonemployee Director has served as a member of the Board for ten full
fiscal years or longer and terminates service on the Board for any reason other
than death or Disability, (i) outstanding unvested Nonemployee Director Options
shall remain outstanding and continue to vest in accordance with their terms,
and (ii) the Nonemployee Director may exercise all such vested outstanding
Nonemployee Director Options for up to four years after the date of termination,
but not later than the date the Nonemployee Director Option expires. If a
Nonemployee Director has served as a member of the Board for less than ten years
and terminates service on the Board for any reason other than death or
Disability, (x) all unvested Nonemployee Director Options shall expire and be
canceled and (y) the Nonemployee Director may exercise any vested outstanding
Nonemployee Director Options for up to three months after the date of
termination, but not later than the date the Nonemployee Director Option
expires.

13.4 Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Article 13, upon a Participant’s termination of employment or
other service with the Company or any Affiliate or Subsidiary, as the case may
be, the Committee may, in its sole discretion (which may be exercised at any
time on or after the Grant Date, including following such termination) cause
Options or SARs (or any part thereof) held by such Participant as of the
effective date of such termination to terminate, become or continue to become
exercisable or remain exercisable following such termination of employment or
service, and Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Annual Performance Awards, Nonemployee Director Awards, Other
Cash-Based Awards and Other Stock-Based Awards held by such Participant as of
the effective date of such termination to terminate, vest or become free of
restrictions and conditions to payment, as the case may be, following such
termination of employment or service, in each case in the manner determined by
the Committee; provided, however, that (a) the Committee may not take any action
not permitted pursuant to Section 15.3 or Section 20.5, (b) the Committee taking
any such action relating to Nonemployee Director Awards shall consist solely of
“independent directors” (as defined in the rules of the New York Stock
Exchange), and (c) any such action by the Committee adversely affecting any
outstanding Award will not be effective without the consent of the affected
Participant (subject to the right of the Committee to take whatever action it
deems appropriate under Sections 4.4 or 13.6 or Articles 19 and 20 of this
Plan).

13.5 Determination of Termination of Employment or Other Service. Unless the
Committee otherwise determines in its sole discretion, a Participant’s
employment or other service will, for

 

22



--------------------------------------------------------------------------------

purposes of this Plan, be deemed to have terminated on the date recorded on the
personnel or other records of the Company or the Affiliate or Subsidiary for
which the Participant provides employment or other service, as determined by the
Committee in its sole discretion based upon such records; provided, however,
that if distribution of an Award subject to Code Section 409A is triggered by a
termination of a Participant’s employment or other service, such termination
must also constitute a “separation from service” within the meaning of Code
Section 409A.

13.6 Additional Forfeiture Events.

 

  (a) Actions Constituting Adverse Action. Notwithstanding anything in this Plan
to the contrary and in addition to the other rights of the Committee under this
Plan, including this Section 13.6, if a Participant is determined by the
Committee, acting in its sole reasonable discretion, to have taken any action
that would constitute an Adverse Action, (i) all rights of the Participant under
this Plan and any agreements evidencing an Award then held by the Participant
shall terminate and be forfeited without notice of any kind, and (ii) the
Committee in its sole discretion may require the Participant to surrender and
return to the Company all or any Shares received, or to disgorge all or any
profits or any other economic value (however defined by the Committee) made or
realized by the Participant, during the period beginning one year prior to the
Participant’s termination of employment or other service with the Company, an
Affiliate or a Subsidiary, in connection with any Awards or any Shares issued
upon the exercise or vesting of any Awards. The Company may defer the exercise
of any Option or SAR, the issuance of share certificates or removal of
restrictions on uncertificated shares issued in book entry form upon the vesting
of any Restricted Stock or the issuance of Shares or payment upon vesting of any
Restricted Stock Unit, Performance Share, Performance Unit or Other Stock-Based
Awards for a period of up to ninety (90) days in order for the Committee to make
any determination as to the existence of an Adverse Action. Unless otherwise
provided by the Committee in an applicable Award Agreement, this Section 13.6(a)
shall not apply to any Participant following a Change of Control.

 

  (b) Forfeiture or “Clawback” of Awards under Applicable Law or Company Policy.
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, then any Participant
who is one of the individuals subject to automatic forfeiture under Section 304
of the Sarbanes-Oxley Act of 2002 shall reimburse the Company for the amount of
any Award received by such individual under this Plan during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission, as the case may be, of the financial document embodying such
financial reporting requirement. In addition, the Company shall seek to recover
any Award made as required by the provisions of the Dodd-Frank Wall Street
Reform and Consumer Protection Act or any other clawback, forfeiture or
recoupment provision required by applicable law or under the requirements of any
stock exchange or market upon which such Shares are then listed or traded.
Awards under the Plan also shall be subject to any compensation “clawback,”
forfeiture or recoupment policy that the Committee may adopt from time to time
that is applicable by its terms to the Participant.

Article 14. Transferability of Awards and Shares

14.1 Transferability of Awards. Except as determined by the Committee in its
sole discretion, and on and subject to such terms and conditions as it shall
deem appropriate: (a) during a Participant’s lifetime, his or her Awards shall
be exercisable only by the Participant; (b) Awards shall not be transferable
other than by will or the laws of descent and distribution or, subject to the
consent of the Committee, pursuant to a domestic relations order entered into by
a court of competent jurisdiction; (c) no Awards shall be subject, in whole or
in part, to attachment, execution or levy of any kind; and (d) any purported
transfer in violation of this Section 14.1 shall be null and void. The Committee
may establish such procedures as it deems appropriate for a Participant to
designate a beneficiary to whom any amounts payable or Shares deliverable in the
event of, or following, the Participant’s death may be provided.

 

23



--------------------------------------------------------------------------------

14.2 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under this Plan as it may
deem advisable, including minimum holding period requirements, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed or traded, or under
any blue sky or state securities laws applicable to such Shares.

Article 15. Performance Measures

15.1 Performance Measures. The Performance Goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to one or more specified
objective Performance Measures that are based on the following Performance
Measure elements (each, a “Performance Measure Element”):

 

  (a) Sales and Revenue Measure Elements:

 

  (i) Gross Revenue

 

  (ii) Sales Allowances

 

  (iii) Net Revenue

 

  (iv) Invoiced Revenue

 

  (v) Collected Revenue

 

  (vi) Revenues from New Products

 

  (vii) Bad Debts

 

  (b) Expense Measure Elements:

 

  (i) Direct Material Costs

 

  (ii) Direct Labor Costs

 

  (iii) Indirect Labor Costs

 

  (iv) Direct Manufacturing Costs

 

  (v) Indirect Manufacturing Costs

 

  (vi) Cost of Goods Sold

 

  (vii) Sales, General and Administrative Expenses

 

  (viii) Operating Expenses

 

  (ix) Non-cash Expenses

 

  (x) Tax Expense

 

  (xi) Non-operating Expenses

 

  (xii) Total Expenses

 

  (c) Profitability and Productivity Measure Elements:

 

  (i) Gross Margin

 

  (ii) Net Operating Income

 

  (iii) EBITDA (earnings before interest, taxes, depreciation and amortization)

 

  (iv) EBIT (earnings before interest and taxes)

 

  (v) Net Operating Income After Taxes (NOPAT)

 

  (vi) Net Income

 

  (vii) Net Cash Flow

 

  (viii) Net Cash Flow from Operations

 

  (d) Asset Utilization and Effectiveness Measure Elements:

 

  (i) Cash

 

  (ii) Excess Cash

 

  (iii) Accounts Receivable

 

  (iv) Inventory (WIP or Finished Goods)

 

  (v) Current Assets

 

  (vi) Working Capital

 

24



--------------------------------------------------------------------------------

  (vii) Total Capital

 

  (viii) Fixed Assets

 

  (ix) Total Assets

 

  (x) Standard Hours

 

  (xi) Plant Utilization

 

  (xii) Purchase Price Variance

 

  (xiii) Manufacturing Overhead Variance

 

  (e) Debt and Equity Measures:

 

  (i) Accounts Payable

 

  (ii) Current Accrued Liabilities

 

  (iii) Total Current Liabilities

 

  (iv) Total Debt

 

  (v) Debt Principal Payments

 

  (vi) Net Current Borrowings

 

  (vii) Total Long-term Debt

 

  (viii) Credit Rating

 

  (ix) Retained Earnings

 

  (x) Total Preferred Equity

 

  (xi) Total Common Equity

 

  (xii) Total Equity

 

  (f) Shareholder and Return Measure Elements:

 

  (i) Earnings per Share (diluted and fully diluted)

 

  (ii) Stock Price

 

  (iii) Dividends

 

  (iv) Shares Repurchased

 

  (v) Total Return to Shareholders

 

  (vi) Debt Coverage Ratios

 

  (vii) Return on Assets

 

  (viii) Return on Equity

 

  (ix) Return on Invested Capital

 

  (x) Economic Profit (for example, economic value added)

 

  (g) Customer and Market Measure Elements:

 

  (i) Dealer/Channel Size/Scope

 

  (ii) Dealer/Channel Performance/Effectiveness

 

  (iii) Order Fill Rate

 

  (iv) Customer Satisfaction

 

  (v) Customer Service/Care

 

  (vi) Brand Awareness and Perception

 

  (vii) Market Share

 

  (viii) Warranty Rates

 

  (ix) Channel Inventory

 

  (h) Organizational and Employee Measure Elements:

 

  (i) Headcount

 

  (ii) Employee Performance

 

  (iii) Employee Productivity

 

  (iv) Standard Hours

 

  (v) Employee Engagement/Satisfaction

 

  (vi) Employee Turnover

 

  (vii) Employee Diversity

 

  (i) Safety Measures:

 

  (i) Recordable Incident Rates (TRIR)

 

25



--------------------------------------------------------------------------------

  (ii) Recordable Cases

 

  (iii) Recordable Lost Work Days Rate (LWD)

 

  (iv) Recordable Severity Rate

 

  (v) Workers Compensation Expense

 

  (j) Quality Measures:

 

  (i) PPM (parts per million)

 

  (ii) DPMO (defects per million opportunities)

 

  (iii) Defects (weighted by category)

 

  (iv) Scrap Expense

 

  (v) Rework Expense

 

  (vi) Product Holds

 

  (vii) Product Hold Inventory Dollars

 

  (viii) Shipping Errors

 

  (ix) Engineering Change Orders

 

  (k) Other Manufacturing Measures:

 

  (i) Total Purchases

 

  (ii) Total Manufacturing Output

 

  (iii) Total Labor Costs

 

  (iv) Total Labor Hours

Any Performance Measure Element can be a Performance Measure. In addition, any
of the Performance Measure Element(s) can be used in an algebraic formula (e.g.,
averaged over a period, combined into a ratio, compared to a budget or standard,
compared to previous periods and/or other formulaic combinations) based on the
Performance Measure Elements to create a Performance Measure. Any Performance
Measure(s) may be used to measure the performance of the Company, Subsidiary or
Affiliate as a whole or any division or business unit of the Company, product or
product group, region or territory, Subsidiary or Affiliate, or any combination
thereof, as the Committee may deem appropriate. Any Performance Measure(s) can
be compared to the performance of a group of comparator companies, or published
or special index that the Committee, in its sole discretion, deems appropriate,
or the Company may select any Performance Measure(s) above as compared to
various stock market indices. Subject to the terms and conditions of this Plan
(including Section 20.5), the Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
pursuant to any Performance Measure(s) specified in this Article 15.

15.2 Establishment of Performance Goals. Any Award to a Covered Employee that is
intended to qualify as Performance-Based Compensation shall be granted, and
Performance Goals for such an Award shall be established, by the Committee in
writing not later than ninety (90) days after the commencement of the
Performance Period to which the Performance Goals relate, or such other period
required under Code Section 162(m); provided that the outcome is substantially
uncertain at the time the Committee establishes the Performance Goal; and
provided further that in no event will a Performance Goal be considered to be
preestablished if it is established after 25% of the Performance Period (as
scheduled in good faith at the time the Performance Goal is established) has
elapsed.

15.3 Certification of Payment. Before any payment is made in connection with any
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation, the Committee must certify in writing, as reflected in the
minutes, that the Performance Goals established with respect to such Award have
been achieved.

15.4 Evaluation of Performance. The Committee may provide in any such Award
including Performance Goals that any evaluation of performance may include or
exclude any of the following events that occurs during a Performance Period:
(a) items related to a change in accounting or measurement principles; (b) items
relating to financing activities; (c) expenses for restructuring or

 

26



--------------------------------------------------------------------------------

productivity initiatives; (d) other non-operating items; (e) items related to
acquisitions; (f) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (g) items related to the
disposal of a business or segment of a business; (h) items related to
discontinued operations that do not qualify as a segment of a business under
applicable accounting standards; (i) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the Performance
Period; (j) any other items of significant income or expense which are
determined to be appropriate adjustments; (k) items relating to unusual or
extraordinary corporate transactions, events or developments, (l) items related
to amortization of acquired intangible assets; (m) items that are outside the
scope of the Company’s core, on-going business activities; (n) items related to
acquired in-process research and development; (o) items relating to changes in
tax laws; (p) items relating to major licensing or partnership arrangements;
(q) items relating to asset impairment charges; (r) items relating to gains or
losses for litigation, arbitration and contractual settlements; (s) foreign
exchange gains and losses; or (t) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions. To the extent such inclusions or exclusions affect Awards
to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

15.5 Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.

15.6 Committee Discretion. In the event that applicable tax or securities laws
change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 15.1.

Article 16. Dividend Equivalents

Subject to the provisions of this Plan and any Award Agreement, any Participant
selected by the Committee may be granted Dividend Equivalents based on the
dividends declared on Shares that are subject to any Award (including any
deferred Award), to be credited as of dividend payment dates, during the period
between the date the Award is granted and the date the Award is exercised,
vests, settles, is paid or expires, as determined by the Committee. Such
Dividend Equivalents shall be converted to cash or additional Shares by such
formula and at such time and subject to such limitations as may be determined by
the Committee and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional Shares or otherwise reinvested.
Notwithstanding the foregoing, the Committee may not grant Dividend Equivalents
based on the dividends declared on Shares that are subject to an Option or SAR
Award and further, no dividend or Dividend Equivalents shall be paid out with
respect to any unvested performance Awards.

Article 17. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of the Participant’s death before
the Participant receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such beneficiary designation, benefits remaining unpaid or
rights remaining unexercised at the Participant’s death shall be paid to or
exercised by the Participant’s executor, administrator or legal representative.

 

27



--------------------------------------------------------------------------------

Article 18. Rights of Participants

18.1 Employment. Nothing in this Plan or an Award Agreement shall: (a) interfere
with or limit in any way the right of the Company, its Affiliates or its
Subsidiaries to terminate any Participant’s employment or service on the Board
or to the Company or an Affiliate or Subsidiary at any time or for any reason
not prohibited by law, or (b) confer upon any Participant any right to continue
his employment or service as a Director or Third-Party Service Provider for any
specified period of time. Neither an Award nor any benefits arising under this
Plan shall constitute an employment contract with the Company or any Affiliate
or Subsidiary and, accordingly, subject to Articles 3 and 20, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Committee without giving rise to any liability on the part of
the Company, its Affiliates or its Subsidiaries.

18.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan or, having been so selected, to be selected to receive
a future Award.

18.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.

Article 19. Change of Control

19.1 Effect of Change of Control. Without limiting the authority of the
Committee pursuant to Sections 3.2 and 4.4 of this Plan, if a Change of Control
occurs then, unless otherwise determined by the Committee or the Board in
writing at or after the making of an Award, but prior to the occurrence of such
Change of Control: (a) all Options and SARs granted hereunder shall become
immediately exercisable and shall remain exercisable throughout their entire
term; (b) all restrictions and vesting requirements applicable to any Award
based solely on the continued service of the Participant shall terminate; and
(c) all Awards the vesting or payment of which are based on Performance Goals
shall vest as though such Performance Goals were fully achieved and shall become
immediately payable; provided, however, that no Award that provides for a
deferral of compensation within the meaning of Code Section 409A shall be cashed
out upon the occurrence of a Change of Control unless the event or circumstances
constituting the Change of Control also constitute a “change in the ownership”
of the Company, a “change in the effective control” of the Company or a “change
in the ownership of a substantial portion of the assets” of the Company, in each
case as determined under Code Section 409A. The treatment of any other Awards in
the event of a Change of Control shall be as determined by the Committee in
connection with the grant thereof, as reflected in the applicable Award
Agreement.

19.2 Alternative Treatment of Stock-Based Awards. In connection with a Change of
Control, the Committee in its sole discretion, either in an Award Agreement at
the time of grant of a Stock-Based Award or at any time after the grant of such
an Award, may determine that any or all outstanding Stock-Based Awards granted
under this Plan, whether or not exercisable or vested, as the case may be, will
be canceled and terminated and that in connection with such cancellation and
termination the holder of such Stock-Based Award will receive for each Share
subject to such Award a cash payment (or the delivery of shares of stock, other
securities or a combination of cash, stock and securities with a fair market
value (as determined by the Committee in good faith) equivalent to such cash
payment) equal to the difference, if any, between the consideration received by
shareholders of the Company in respect of a Share in connection with such Change
of Control and the purchase price per share, if any, under the Award, multiplied
by the number of Shares subject to such Award (or in which such Award is
denominated); provided that if such product is zero ($0) or less or to the
extent that the Award is not then exercisable, the Award may be canceled and
terminated without payment therefor. If any portion of the consideration
pursuant to a Change of Control may be received by holders of Shares on a
contingent or delayed basis, the Committee may, in its sole discretion,
determine the fair market value per share of such consideration as of the time
of the Change of Control on the basis of the Committee’s good faith estimate of
the present value of the probable future payment of such consideration.
Notwithstanding the foregoing, any Shares issued pursuant to a Stock-Based Award
that immediately prior to the effectiveness of the Change of Control are subject
to no further restrictions pursuant to this Plan or an

 

28



--------------------------------------------------------------------------------

Award Agreement (other than pursuant to the securities laws) shall be deemed to
be outstanding Shares and receive the same consideration as other outstanding
Shares in connection with the Change of Control.

19.3 Limitation on Change of Control Payments. Notwithstanding anything in
Section 19.1 or 19.2 of this Plan to the contrary, if, with respect to a
Participant, the acceleration of the vesting of a Award as provided in
Section 19.1 of this Plan or the payment of cash in exchange for all or part of
a Stock-Based Award as provided in Section 19.2 of this Plan (which acceleration
or payment could be deemed a “payment” within the meaning of Code
Section 280G(b)(2)), together with any other “payments” that such Participant
has the right to receive from the Company or any corporation that is a member of
an “affiliated group” (as defined in Code Section 1504(a) without regard to Code
Section 1504(b)) of which the Company is a member, would constitute a “parachute
payment” (as defined in Code Section 280G(b)(2)), then the “payments” to such
Participant pursuant to Section 19.1 or 19.2 of this Plan will be reduced (or
acceleration of vesting eliminated) to the largest amount as will result in no
portion of such “payments” being subject to the excise tax imposed by Code
Section 4999; provided, that such reduction shall be made only if the aggregate
amount of the payments after such reduction exceeds the difference between
(a) the amount of such payments absent such reduction minus (b) the aggregate
amount of the excise tax imposed under Code Section 4999 attributable to any
such excess parachute payments; and provided further that such payments will be
reduced (or acceleration of vesting eliminated) in the following order:
(i) options with an exercise price above fair market value that have a positive
value for purposes of Code Section 280G, (ii) pro rata among Awards that
constitute deferred compensation under Code Section 409A, and (iii) finally,
among the Awards that are not subject to Code Section 409A. Notwithstanding the
foregoing sentence, if a Participant is subject to a separate agreement with the
Company or an Affiliate or Subsidiary that expressly addresses the potential
application of Code Sections 280G or 4999 (including that “payments” under such
agreement or otherwise will be reduced, that the Participant will have the
discretion to determine which “payments” will be reduced, that such “payments”
will not be reduced or that such “payments” will be “grossed up” for tax
purposes), then this Section 19.3 shall not apply and any “payments” to a
Participant pursuant to Section 19.1 or 19.2 of this Plan will be treated as
“payments” arising under such separate agreement; provided such separate
agreement may not modify the time or form of payments under any Award that
constitutes deferred compensation under Code Section 409A if the modification
would cause such Award to become subject to the adverse tax consequences
specified in Code Section 409A.

Article 20. Amendment and Termination

20.1 Amendment and Termination of this Plan and Award Agreements.

 

  (a) Subject to subparagraphs (b) and (c) of this Section 20.1 and Sections
20.3, 20.5, 20.6 and 23.13 of this Plan, the Board may at any time terminate
this Plan or an outstanding Award Agreement and the Committee may, at any time
and from time to time, amend this Plan or an outstanding Award Agreement.

 

  (b) The terms of an outstanding Award may not be amended to reduce the
exercise price of outstanding Options or to reduce the Grant Price of
outstanding SARs or cancel outstanding Options or SARs in exchange for cash,
other Awards or Options or SARs with an exercise price or Grant Price, as
applicable, that is less than the exercise price of the cancelled Options or the
Grant Price of the cancelled SARs without shareholder approval, except in
connection with one of the events described in Section 4.4.

 

  (c)

Notwithstanding the foregoing, no amendment of this Plan shall be made without
shareholder approval (i) to increase the maximum number of Shares which may be
issued pursuant to the Plan; (ii) to increase any limitation set forth in the
Plan on the number of Shares which may be issued or the aggregate value of
Awards which may be made, in respect of any type of Award to any single
Participant during any specified period; (iii) to change the class of
individuals eligible to participate in the Plan; (iv) to reduce the minimum
Option Price or the minimum SAR Grant Price as set forth in

 

29



--------------------------------------------------------------------------------

  Sections 6.3 and 7.3; (v) to reduce the minimum vesting period, Period of
Restriction or Performance Period requirements applicable to Awards under the
Plan to Participants who are Employees; or (vi) if shareholder approval is
otherwise required pursuant to rules promulgated by any stock exchange or
quotation system on which Shares are listed or quoted or by applicable U.S.
state corporate laws or regulations, applicable U.S. federal laws or
regulations, and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under this Plan.

20.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. Subject to Section 15.5, the Committee may amend or modify the vesting
criteria (including any Performance Goals, Performance Measures or Performance
Periods) of any outstanding Awards based in whole or in part on the financial
performance of the Company (or any Subsidiary or division, business unit or
other sub-unit thereof) in recognition of unusual or nonrecurring events
(including the events described in Sections 4.4 or 15.4) affecting the Company
or the financial statements of the Company or of changes in applicable laws,
regulations or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan. By accepting an Award under this Plan, a Participant agrees to any
adjustment to the Award made pursuant to this Section 20.2 without further
consideration or action.

20.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary, other than Sections 20.2, 20.4 or 23.13, no termination or
amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.

20.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend this Plan or an Award Agreement,
to take effect retroactively or otherwise, as deemed necessary or advisable for
the purpose of conforming this Plan or an Award Agreement to any present or
future law relating to plans of this or similar nature, and to the
administrative regulations and rulings promulgated thereunder. By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 20.4 to any Award granted under this Plan without further
consideration or action.

20.5 Waiver, Lapse or Acceleration of Exercisability or Vesting. Notwithstanding
any other provision of this Plan to the contrary, the Committee shall not have
the authority to waive, lapse or accelerate the exercisability or vesting of any
Award held by any Participant who is an Employee, except (a) in connection with
the death, Disability or Retirement of the Participant or a Change in Control or
(b) to the extent that the number of Shares covered by such waived, lapsed or
accelerated Award (together with the number of Shares covered by all other
Awards, the exercisability or vesting of which previously have been waived,
lapsed or accelerated by the Committee under this Plan) do not exceed five
percent (5%) of the total number of Shares authorized for Awards under this
Plan.

20.6 Nonemployee Director Awards. Notwithstanding any other provision of this
Plan to the contrary, no action may be taken with respect to any Nonemployee
Director Award other than by the Committee (which shall consist solely of
“independent directors” (as defined in the rules of the New York Stock
Exchange)).

Article 21. Withholding

21.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount reasonably determined by the Company to be required to satisfy
federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan.

 

30



--------------------------------------------------------------------------------

21.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of Performance Goals related to
Performance Shares, or any other taxable event arising as a result of a
Stock-Based Award granted hereunder (collectively and individually referred to
as a “Share Payment”), Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold from a Share Payment the number of Shares having a
Fair Market Value on the date the withholding is to be determined equal to the
minimum statutory withholding requirement but in no event shall such withholding
exceed the minimum statutory withholding requirement. All such elections shall
be irrevocable, made in writing and signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

Article 22. Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
or assets of the Company.

Article 23. General Provisions

23.1 Legend. Any certificates for Shares may include any legend, and any
uncertificated Shares issued in book entry form or Shares deposited with any
broker with which the Company has engaged to provide services for the Plan on
behalf of a Participant may be made subject to any restriction, that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

23.2 Usage. In this Plan, except where otherwise indicated by clear contrary
intention, (a) any masculine term used herein also shall include the feminine,
(b) the plural shall include the singular, and the singular shall include the
plural, (c) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term, and
(d) “or” is used in the inclusive sense of “and/or”.

23.3 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

23.4 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

23.5 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (b) Completion of any registration or other qualification of the Shares under
any applicable federal, state, provincial, local, foreign or other law or ruling
of any governmental body that the Company determines to be necessary or
advisable.

23.6 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

31



--------------------------------------------------------------------------------

23.7 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

23.8 Employees Based Outside of the United States. Notwithstanding any provision
of this Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates or its Subsidiaries operate or
have Employees, Directors or Third-Party Service Providers, the Committee, in
its sole discretion, shall have the power and authority to:

 

  (a) Determine which Affiliates and Subsidiaries shall be covered by this Plan;

 

  (b) Determine which Employees, Directors or Third-Party Service Providers
outside the United States are eligible to participate in this Plan;

 

  (c) Modify the terms and conditions of any Award granted to Employees,
Directors or Third-Party Service Providers outside the United States to comply
with applicable foreign laws;

 

  (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 23.8 by the Committee shall be attached to this Plan document as
appendices;

 

  (e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals; and

 

  (f) Provide for a longer term for Nonqualified Stock Options and SARs granted
to Participants outside the United States to accommodate regulations in non-U.S.
jurisdictions that require a minimum exercise or vesting period following a
participant’s death.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law. The Committee
will have no authority, however, to take action pursuant to this Section 23.8 of
this Plan: (i) to reserve shares or grant Awards in excess of the limitations
provided in Section 4.1 of this Plan; (ii) in violation of Section 20.1(b) of
this Plan; (iii) to grant Options or Stock Appreciation Rights having an
exercise price in violation of Section 6.3 or 7.3 of this Plan, as the case may
be; or (iv) for which shareholder approval would then be required pursuant to
Code Section 422 or the rules of the New York Stock Exchange (or other
applicable exchange or market on which the Company’s Shares may be traded or
quoted).

23.9 Uncertificated Shares. To the extent that this Plan provides for the
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated or book entry basis or in nominee
name, to the extent not prohibited by applicable law or the rules of any stock
exchange.

23.10 Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company, its Subsidiaries or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company or any Affiliate or
Subsidiary under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company or the Subsidiary or Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company, or the Subsidiary or Affiliate, as the case may be and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in this
Plan.

 

32



--------------------------------------------------------------------------------

23.11 Fractional Shares. The Company may issue or deliver fractional Shares
pursuant to this Plan or any Award. If the Committee in its discretion decides
not to issue or deliver fractional shares, then the Committee shall determine
whether cash, Awards or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

23.12 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and nonqualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

23.13 Deferred Compensation.

 

  (a) The Committee may grant Awards under this Plan that provide for the
deferral of compensation within the meaning of Code Section 409A. If an Award is
not by its terms exempt from the requirements of Code Section 409A, then the
applicable Award Agreement shall contain terms and conditions necessary to avoid
the adverse tax consequences specified in Code Section 409A. It is intended that
such Awards comply with the requirements of Code Section 409A so that amounts
deferred thereunder are not includible in income and are not subject to an
additional tax of twenty percent (20%) at the time the deferred amounts are no
longer subject to a substantial risk of forfeiture.

 

  (b) Notwithstanding any provision of this Plan or Award Agreement to the
contrary, if one or more of the payments or benefits to be received by a
Participant pursuant to an Award would constitute deferred compensation subject
to Code Section 409A and would cause the Participant to incur any penalty tax or
interest under Code Section 409A or any regulations or Treasury guidance
promulgated thereunder, the Committee may unilaterally reform this Plan and any
Award Agreement to comply with the requirements of Code Section 409A and to the
extent practicable maintain the original intent of this Plan and Award
Agreement. By accepting an Award under this Plan, a Participant agrees to any
amendments to the Award made pursuant to this Section 23.13(b) without further
consideration or action.

 

  (c) With respect to an Award that constitutes a deferral of compensation
subject to Code Section 409A: (i) if any amount is payable under such Award upon
a termination of service, a termination of service will be treated as having
occurred only at such time the Participant has experienced a “separation from
service” as such term is defined for purposes of Code Section 409A; (ii) if any
amount is payable under such Award upon a Disability, a Disability will be
treated as having occurred only at such time the Participant has experienced a
“disability” as such term is defined for purposes of Code Section 409A; (iii) if
any amount is payable under such Award on account of the occurrence of a Change
of Control, a Change of Control will be treated as having occurred only at such
time a “change in the ownership or effective control of the corporation or in
the ownership of a substantial portion of the assets of the corporation” as such
terms are defined for purposes of Code Section 409A, and (iv) if any amount
becomes payable under such Award on account of a Participant’s separation from
service at such time as the Participant is a “specified employee” within the
meaning of Code Section 409A, then no payment shall be made, except as permitted
under Code Section 409A, prior to the first business day after the earlier of
(y) the date that is six months after the date of the Participant’s separation
from service or (z) the Participant’s death.

 

33



--------------------------------------------------------------------------------

23.14 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

23.15 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate or dissolve, liquidate, sell or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

23.16 Governing Law. This Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Delaware
to resolve any and all issues that may arise out of or relate to this Plan or
any related Award Agreement.

23.17 Delivery and Execution of Electronic Documents. To the extent permitted by
applicable law, the Company may: (a) deliver by email or other electronic means
(including posting on a Web site maintained by the Company or by a third party
under contract with the Company) all documents relating to this Plan or any
Award thereunder (including prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including annual reports and proxy statements), and
(b) permit Participants to electronically execute applicable Plan documents
(including Award Agreements and notices of Option exercises) in a manner
prescribed by the Committee.

23.18 No Representations or Warranties Regarding Tax Effect. Notwithstanding any
provision of this Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board and the Committee neither represent nor warrant the tax
treatment under any federal, state, provincial, local, foreign or other laws and
regulations thereunder (individually and collectively referred to as the “Tax
Laws”) of any Award granted or any amounts paid to any Participant under this
Plan including when and to what extent such Awards or amounts may be subject to
tax, penalties and interest under the Tax Laws.

23.19 Indemnification. Subject to any limitations and requirements of Delaware
law, each individual who is or shall have been a member of the Board, or a
Committee appointed by the Board, or an officer or Employee of the Company to
whom authority was delegated in accordance with Article 3 and acting in good
faith, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his/her
own behalf, unless such loss, cost, liability or expense is a result of his/her
own willful misconduct or except as expressly provided by statute. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

34